Citation Nr: 0942547	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD, to include bipolar disorder and 
manic depressive disorder.

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD, to include bipolar disorder and 
manic depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted petitions 
to reopen claims for service connection for bipolar disorder 
and for PTSD, each claimed as secondary to rape and sexual 
assault, and denied the claims on the merits.

Regardless of the RO's actions, the Board must initially 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Moreover, as discussed below, because there is a new 
basis of entitlement to service connection for PTSD as the 
result of a intervening and substantive change in the 
applicable regulation, de novo review of the claim for 
service connection for PTSD is appropriate in this case.  
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 
368, 373 (Fed. Cir. 1994).  

The Veteran requested a hearing with a decision review 
officer, and in his June 2006 substantive appeal (VA Form 9) 
requested that this hearing be rescheduled.  The hearing was 
rescheduled for January 21, 2009.  A report of contact (VA 
Form 119) indicates that the Veteran's representative 
informed the RO that the Veteran did not report for the 
hearing.  The Veteran's hearing request will therefore be 
considered withdrawn.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied the 
Veteran's claims for service connection for PTSD and bipolar 
disorder.  After receiving additional evidence, the RO 
continued the denial of the claim for service connection for 
PTSD in September 1994.  Although notified of these 
decisions, the Veteran did not appeal.

2.  After the September 1994 decision and prior to the 
Veteran's current November 2004 claim, an intervening and 
substantive change in the applicable regulation created a new 
basis for entitlement to service connection for PTSD.

3.  The Veteran does not have PTSD.

4.  Evidence received since the August 1994 decision relates 
to an unestablished fact necessary to substantiate the claim 
for service connection a psychiatric disability other than 
PTSD.

5.  A psychiatric disability other than PTSD is not related 
to service.


CONCLUSIONS OF LAW

1.  The August 1994 decision that denied service connection 
for PTSD and bipolar disorder, and the September 1994 
decision that continued the denial of service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§  20.302(a), 20.1103 (2009).

2.  The claim for service connection for PTSD must be 
reviewed de novo.  Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368, 373 (Fed. Cir. 1994)

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125.
 
4.   Evidence received since the August 1994 decision is new 
and material and the claim for service connection for a 
psychiatric disability other than PTSD, to include bipolar 
disorder and manic depression, is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

5.  The criteria for service connection for a psychiatric 
disability other than PTSD, to include bipolar disorder and 
manic depression, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 
3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that there are additional VCAA notice 
requirements with regard to petitions to reopen claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the 
Board is adjudicating the claim for service connection for 
PTSD on a de novo basis and is reopening the claim for 
service connection for a psychiatric disorder other than 
PTSD, discussion of the Kent notice criteria is unnecessary.

In a pre-rating April 2005 letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for manic depression.  Similarly, in a 
pre-rating July 2005 letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim for service 
connection for PTSD.  These letters also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the April and July 2005 letters complied with this 
requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

Contrary to VCAA requirements, the Dingess-compliant notice 
in this case was provided after the initial adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in the April 2006 statement of the case (SOC) and 
the April 2009 supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), service personnel records, and all of the 
identified post-service VA and private treatment records.  
The Veteran has not been provided with a VA examination with 
regard to any of his claimed psychiatric disabilities.  VA is 
required to provide a medical examination or medical opinion 
where there is evidence of a current disability and the 
evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for finding that the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon v. Nicholson, 20 Vet. App. at 83.  In this 
case, the Board finds that the Veteran has not met this 
threshold.  As discussed below, the evidence, including the 
Veteran's testimony, does not contain competent and credible 
evidence that the Veteran has PTSD or that any diagnosed 
psychiatric disability may be associated with service.

In addition, at the time of the Veteran's November 2004 
claim, 38 C.F.R. § 3.304(f)(3) (now 38 C.F.R. § 3.304(f)(4)) 
provided that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  The regulation lists examples of such 
evidence.  Id.  VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavioral changes may 
constitute credible supporting evidence of the stressor in 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  Id.  The 
RO's July 2005 letter complied with this regulation by asking 
the Veteran to identify any possible sources of information 
and evidence such as police reports or medical treatment 
records for assault or rape, requesting that the Veteran send 
supporting statements from individuals with whom he may have 
discussed the incident, and asking the Veteran to furnish 
copies of correspondence he may have sent to close friends or 
relatives in which he related information about the incident.  
The RO enclosed a questionnaire applicable to claims for 
service connection for PTSD related to personal assault.  In 
any event, as the evidence does not contain a diagnosis of 
PTSD based on an in-service personal assault, or any 
diagnosis of PTSD, any error in this regard did not prejudice 
the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required 
only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on 
the merits.


Analysis

As an initial matter, the Board notes that the appellant did 
not engage in combat with the enemy. Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In August 1994, the RO denied the Veteran's claims for 
service connection for PTSD and bipolar disorder.  In 
September 1994, after receiving additional evidence, the RO 
continued the denial of the claim for service connection for 
PTSD.  The Veteran was notified of these denials but did not 
appeal.  Therefore, these denials became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103.

The evidence before the RO at the time of these denials 
included the following. The STRs were negative for 
complaints, treatment, or diagnoses of any psychiatric 
disability including PTSD.  The November 1967 submarine 
examination report indicated that psychiatric examination was 
normal.  The October 1970 separation examination report 
similarly indicated that psychiatric examination was normal.  
The post service treatment records contained multiple 
diagnoses of psychiatric disabilities, but none of PTSD.  
March 1992 VA treatment notes indicate symptoms of depression 
including sleep disturbance, mood swings, irritability, 
somatic complaints, and suicidal thinking with no actual 
planning.  A subsequent March 1992 VA treatment note contains 
a diagnosis of schizophrenia disorder undifferentiated type 
versus borderline personality syndrome.  A June 1993 VA 
consultation sheet contains a request to evaluate the Veteran 
for depression.  The Veteran complained of a long standing 
problems with pain.  The provisional diagnoses were chronic 
pain and depression.  The impression was hypomania and rule 
out (r/o) major depressive disorder (MDD) - bipolar disorder.  
A July 1993 VA treatment note contains an impression of 
depression.  August to September 1993 mental health clinic 
notes indicate continued pain and stabilizing mood.  October 
1993 VA treatment notes contain a diagnosis of manic 
depression.  

A February 1994 VA treatment record noted that the Veteran 
filed a claim for service connection for PTSD, and diagnosed 
him with ETOH abuse in remission and dysthymic disorder with 
antisocial traits.  The Veteran was scheduled for "PTSD 
exploration."  An April 1994 treatment note indicated that 
the Veteran had no real answers in response to questions 
regarding PTSD except that he had been told that maybe his 
mental problems had to do with the military.  It was noted 
that he was demoted during service and alcohol was a problem 
during service.  An April 1994 VA treatment record noted 
periods of depression and social withdrawal, depressed mood, 
reduced motivation, and chronic sleep problems.  The 
assessment was rule out dysthymia, antisocial personality 
traits with anger and impulse control problems.  An April 
1994 treatment note by a VA social worker indicated that the 
Veteran was referred to the social worker regarding PTSD 
issues but there was no evidence of any significant event 
that was life threatening.  The social worker noted that the 
Veteran was difficult to assess, had trouble sleeping, and 
had resisted medication. A subsequent April 1994 VA treatment 
note indicated dysthymic disorder, ETOH abuse, antisocial 
personality traits, anger and impulse control problems.  A 
May 1994 medical certificate (VA Form 10-10M) contains a 
diagnosis of ineffective coping, anger, and verbal/physical 
acting out.  A May 1994 psychiatric clinic follow up contains 
an assessment of managing conflict with wife, anger control 
problems and anger control problems.  A subsequent May 1994 
VA treatment note contains an assessment of dysthymic 
disorder, antisocial personality, poor anger and impulse 
control, and marital discord.

In addition, in February 1994, the Veteran submitted 
statements indicating that he suffered multiple problems 
while in the military.  He heard that a friend with whom he 
was going to enlist with was eventually killed in Vietnam.  
While the Veteran was stationed on a submarine, a man whom 
the Veteran, along with others, had "razzed" hanged 
himself.  A man shot himself while on guard duty after 
getting a "Dear John" letter, and the Veteran frequently 
walked through the area where the man had killed himself.  
The Veteran was bothered by these things, became untrusting 
of his superiors, was never referred to the chaplain, a 
counselor, or a psychologist.  The Veteran was asked to sniff 
glue but declined.  The Veteran was ostracized, frequently 
disciplined, with his name remaining on the office 
disciplinary infraction chalkboard while others were wiped 
off. The Veteran stole a movie and got caught.  The Veteran 
was kissed against his will by a fellow serviceman who was on 
watch when he came on board fairly intoxicated.  The Veteran 
also wrote that he "passed out, and found myself getting my 
orientation to fellatio."

The evidence received since the prior denials includes the 
Veteran's November 2004 statement indicating that he had been 
raped and sexually assaulted while in service and his wife's 
February 2005 statement, in which she indicated that the 
Veteran that he had suffered a sexual molestation while on 
duty, which "has placed a scar on his entire life."  There 
were also additional VA treatment records.  A February 2005 
VA treatment note contains diagnoses of bipolar disorder, 
alcohol dependence in remission for 8 months, and nicotine 
dependence.  A July 2005 VA psychiatry note indicates that 
screening for PTSD was negative.  A subsequent July 2005 VA 
treatment note contains diagnoses of bipolar disorder, 
stable, alcohol dependence in early remission, and nicotine 
dependence.

In addition, the file containing the Veteran's personnel 
records were received in October 2005.  These records 
indicate that the Veteran committed multiple disciplinary 
infractions resulting in non-judicial punishment, and that he 
was not recommended for reenlistment because he failed to 
meet the applicable standards.

Before determining whether new and material evidence has been 
received to reopen the claims denied in August and September 
1994, the Board must address whether an exception to the 
finality of these decisions is applicable.  As noted above, 
finality rules do not preclude de novo consideration of a 
claim on essentially the same facts as a previously and 
finally denied claim where an intervening and substantive 
change in law created a new basis for entitlement to a 
benefit.  Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368, 373 (Fed. Cir. 1994).  The Board finds 
that the claim for service connection for PTSD must be 
considered on a de novo basis because an intervening and 
substantive change in 38 C.F.R. § 3.304 created a new basis 
for entitlement to service connection for PTSD.  
Specifically, effective March 2, 2002, prior to the Veteran's 
November 2004 claim, VA amended 38 C.F.R. § 3.304 with regard 
to claims for service connection for PTSD based on personal 
assault.  See 67 Fed. Reg. 10330 (March 7, 2002).  The 
Veteran claims that he has PTSD based on an in-service 
personal assault.  Therefore, the Board will consider the 
claim for service connection for PTSD on a de novo basis.  
The Veteran is not prejudiced by such consideration, because 
the RO also considered the underlying service connection 
claim on the merits after it granted the petition to reopen.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App 128 (1997).

A necessary element for establishing a claim for service 
connection for PTSD, as with service connection for any 
disability, is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  The Veteran's claim for service connection for 
PTSD must be denied because of a lack of evidence of a 
current disability.

The above evidence reflects that the Veteran has not been 
diagnosed with PTSD.  The evidence includes extensive records 
of psychiatric treatment since service, and diagnoses of 
multiple psychiatric disabilities, but none of these 
treatment records contains a diagnosis of PTSD.  Moreover, 
the only references to PTSD were in VA treatment notes 
indicating that there was no stressor on which to base a 
diagnosis of PTSD and the more recent July 2005 VA treatment 
note indicating that screening for PTSD was negative.

The Veteran and his wife are competent to testify as to their 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, 
in some circumstances, opine on questions of diagnosis and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and 
that a layperson was "not competent" to provide testimony 
as to nexus because she was a layperson, conflicts with 
Jandreau).  However, in this case, testimony as to whether 
the Veteran has PTSD is an medical question that requires 
specialized knowledge of psychiatry, which, unlike testimony 
as to a separated shoulder, varicose veins, or flat feet, is 
not capable of direct observation.  See Jandreau, 492 F.3d at 
1376 (lay witness capable of diagnosing dislocated shoulder); 
Barr, 21 Vet. App. 303, 308-309 (2007) (lay testimony is 
competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (lay person competent to testify 
to pain and visible flatness of his feet).  Thus, to the 
extent that the Veteran and his wife contend that he has 
PTSD, their testimony is not competent.

Given that the record contains no competent evidence of a 
diagnosis of PTSD, the benefit-of-the-doubt doctrine is not 
for application, and the claim for service connection for 
PTSD must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As to the claim for service connection for a psychiatric 
disability other than PTSD, to include bipolar disorder and 
manic depressive disorder, the Veteran claimed service 
connection for PTSD and possible neurosis in October 1993.  
The RO's August 1994 denial listed service connection for 
neurosis as the issue, but in the decision denied service 
connection for bipolar disorder.  The RO's denial was based 
on the fact that the STRs were negative for treatment of a 
neurosis or any other psychiatric condition during the 
Veteran's period of active duty and there was no evidence of 
psychosis within one year following discharge from service.

The evidence since the August 1994 denial includes the 
statements of the Veteran specifically alleging that he was 
raped in service.  As the Veteran is competent to testify to 
his observations during service, and that the prior denial of 
his claim was based on the absence of evidence of a 
psychiatric disability, or treatment therefore, during 
service, the Board finds that this testimony is sufficient to 
reopen the claim and consider it on the merits.  Such 
consideration does not prejudice the Veteran, because the RO 
also reopened the claim and considered it on the merits.  
Bernard v. Brown, 4 Vet. App. at 393 (1993).  The claim for 
service connection for a psychiatric disability must, 
however, be denied, for the following reasons.

As noted, service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden elements is through 
a demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; 21 Vet. App. at 307; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. at 
405 (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

The Veteran has been diagnosed with multiple psychiatric 
disabilities, including bipolar disorder, hypomania, 
depression, schizophrenia, and manic depression.  However, 
there is no indication that any diagnosed psychiatric 
disability is related to service.  As noted, the STRs are 
negative for any psychiatric treatment or disabilities and 
psychiatric examinations, including at separation, were 
negative.  While the service personnel records contain 
evidence of disciplinary problems and punishments including 
demotion, there is no indication of any psychiatric bases for 
these problems.  Moreover, the first clinical evidence of a 
psychiatric disability was in March 1992, many years after 
separation from service and the one-year presumptive period 
for psychoses.  The Federal Circuit Court has held that a 
lapse of many years after the events in question during 
service and the initial manifestation of symptoms after 
service is probative evidence to be considered in deciding a 
service-connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

In addition, the Board has considered the statements of the 
Veteran and his wife.  Their statements are not clear as to 
when the Veteran's psychiatric disabilities first arose.  To 
the extent that they have indicated that the Veteran has 
suffered psychiatric symptoms since service, this testimony 
must be weighed against the other evidence of record.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  The other evidence 
reflects that testimony as to continuity of symptomatology is 
not credible.  The normal in-service and separation 
psychiatric examinations, the absence of any reference to 
psychiatric symptoms in the STRs, and the absence of any 
records of treatment for any psychiatric disability for many 
years after service all weigh against any statements of 
continuity of symptomatology.  Moreover, while lay witnesses 
are competent to testify as to some questions of etiology, 
the statements of the Veteran and his wife indicating that 
his current psychiatric disabilities are related to his in-
service rape, molestation, or the other incidents described 
by the Veteran, are not like testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 
Vet. App. at 462 (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person 
competent to testify to pain and visible flatness of his 
feet).  Rather such testimony relates to an issue -- the 
etiology of psychiatric disabilities -- which require 
specialized medical knowledge.  Therefore, the Veteran and 
his wife are not competent to so testify, and their 
statements in this regard have no probative value.  Based on 
the lack of competence and credibility, these statements 
neither warrant a grant of service connection nor a VA 
examination as to the etiology of the Veteran's diagnosed 
psychiatric disabilities.

For the foregoing reasons, the claim for service connection 
for a psychiatric disability other than PTSD, to include 
bipolar disorder and manic depression, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
at 53-56. 


ORDER

Entitlement to service connection for PTSD is denied.

As new and material evidence has been received to reopen a 
claim for service connection for a psychiatric disability 
other than PTSD, to include bipolar disorder and manic 
depressive disorder, the petition to reopen this claim is 
granted.

Entitlement to service connection for a psychiatric 
disability other than PTSD, to include bipolar disorder and 
manic depressive disorder, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


